Citation Nr: 1502125	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-31 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript for the hearing is of record.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Throughout the period on appeal, the Veteran has met the threshold percentage requirements and has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran was provided all required notice in a letter mailed in June 2011.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

Throughout the period on appeal, service connection has been in effect for hearing loss at 70 percent, posttraumatic stress disorder (PTSD) at 30 percent, diabetes mellitus at 20 percent, and tinnitus at 10 percent, for a combined rating of 90 percent.  

After consideration of the record, and resolving all doubt in favor of the Veteran, the Board finds the service-connected disabilities, notably the hearing loss, render the Veteran unable to maintain substantially gainful employment consistent with his education and occupational background.  The Veteran previously worked as a delivery driver.  He has indicated that his job required communication skills, particularly the ability to understand oral directions and instructions.   

Throughout the appeal, the Veteran has reported that the hearing loss makes him unable to understand conversations with two or more people or to communicate in groups or in the presence of noise.  He has also reported that his hearing loss makes it very difficult to hear on a phone.  The Veteran has explained that he can only understand speech when he is face-to-face with the speaker and that all listening activities need "a lot of concentration."  Medical testing has consistently revealed  "moderate to profound" hearing impairment in the right ear, "moderately-severe to severe" hearing impairment in the left ear, and "poor" speech discrimination in each ear.  In addition, in a September 2014 statement, the Veteran's primary care physician opined that the Veteran's hearing loss renders the Veteran unemployable due to problems with communicating with others, even with the use of hearing aids. 

The Board acknowledges that the April 2011 VA examiner reported that, "many individuals with the veteran's degree of hearing loss do function with reasonable success in a variety of occupational settings," and that although the Veteran would need accommodations in the workplace, "reasonable accommodations can be generally made for most occupational settings," in accord with the Americans with Disabilities Act.  This opinion does not indicate whether the Veteran could secure and follow a substantially gainful occupation; the examiner makes a general statement about employment opportunities for people with hearing loss similar to the Veteran's.  In the absence of an opinion specific to the Veteran, particularly one specific to the Veteran's educational and occupational background, the Board finds the April 2011 examiner's opinion is of little probative value.  

Based on the evidence of significant functional impairment due to the hearing loss, particularly impairment of communication ability, the Board finds the Veteran is unemployable due to his service-connected disabilities.  Accordingly, a TDIU is warranted.  


ORDER

A TDIU is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


